If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



CHALK SUPPLY LLC, doing business as WEST                           UNPUBLISHED
MICHIGAN FINISHES,                                                 January 2, 2020

               Plaintiff-Counter Defendant-
               Appellee,

v                                                                  No. 345805
                                                                   Muskegon Circuit Court
RIBBE REAL ESTATE LLC,                                             LC No. 16-005515-CK

               Defendant-Counter Plaintiff-
               Appellant.


Before: METER, P.J., and O’BRIEN and TUKEL, JJ.

PER CURIAM.

        Following a bench trial, the trial court entered judgment in favor of plaintiff, Chalk
Supply LLC, doing business as West Michigan Finishes (Chalk Supply), against defendant,
Ribbe Real Estate LLC (RRE), on Chalk Supply’s breach of contract claim. RRE appeals as of
right. Finding no merit to RRE’s claims of errors, we affirm.

                                           I. FACTS

        This case arises from a contract dispute between RRE and Chalk Supply. Scott Ribbe ran
two companies that either he or his wife owned: Ribbe owned Geerpes, which sold cleaning
products, and Ribbe’s wife owned RRE, which owned the warehouse Geerpes rented. This
opinion will refer to that warehouse as “the Geerpes building.” Jacob Nash, the owner of Chalk
Supply, testified that Chalk Supply buys “large quantities of paints, stains, lacquers, glues
aerosols, tools, all of the above,” repackages them into smaller quantities, warehouses those
products, and ultimately sells those products to “like a retail customer.” RRE advertised to lease
space in the Geerpes building, and eventually Chalk Supply got in contact with RRE to discuss a
possible lease. The parties signed a lease in which RRE agreed to lease Chalk Supply a portion
of the Geerpes building for 18 months. Pertinent to this appeal, the lease contained the following
provision:




                                               -1-
               11. Fire Suppression. In the event that local ordinance requires fire
       suppression, Tenant and Landlord agree that the installed cost of the suppression
       system will be divided by 84 months (7 years) of which Tenant will pay in like
       equal installments during the term of the lease and any renewals or extensions
       thereof, including prepayment at the onset of this lease term.

Both Nash and Ribbe testified that this provision was not in the original draft of the lease, but
rather was added to a later draft at Nash’s request, and was included in the final agreement.

         The parties disagreed over when Nash told Ribbe that the materials that he intended to
store in the Geerpes building may require fire suppression. Ribbe said that Nash told him the
first time that Nash saw the building, during their “initial discussion,” that fire suppression would
not be required to store his goods. Nash, on the other hand, testified that he discussed his
products with Ribbe before signing the lease and never told Ribbe that fire suppression would
not be needed. A former employee of Chalk Supply, Daniel Begue, testified that he was present
at “the first introduction” between Ribbe and Nash. According to Begue, “[t]he issue of fire
suppression began on the first day that [he] met with Mr. Ribbe” because he “was looking at the
ceiling and [he] didn’t see any fire suppression, so [he] confirmed with him that it wasn’t
suppressed.”

       Mark Nicolai is the fire inspector for the Muskegon Township Fire Department. When
Nicolai learned that RRE was planning to rent the Geerpes building to Chalk Supply, he got into
contact with Ribbe and Nash. Chalk Supply submitted to Nicolai a sheet listing all of the
products that it intended to store at the warehouse. Based on the listed materials, Nicolai
determined that Chalk Supply intended to store “a significant amount of flammable and
combustible liquids,” which “require[d] suppression.”

        Lorraine Grabinski, who at all relevant times was the planning and development director
for Muskegon Township, testified that based on the zoning of the Geerpes building, a “special
use permit” was required for RRE to rent the building to anyone, including Chalk Supply. To
obtain a special use permit, an applicant was required to submit an application to the Township.
That application would first go to the planning commission, who would give a recommendation
to the Township board to either approve or deny the application. The Township board would
then make the final decision on approval of the permit. Grabinski testified that she received a
special use permit application from Nash, signed by Ribbe “as the property owner,” on February
11, 2016. According to Grabinski, following a meeting, the planning commission recommended
approval to the Township board, but the board did not want the special use permit on its agenda
“until they had prints showing the fire suppression” because “the fire inspector had determined
fire suppression was needed . . . .”

        Nicolai explained that the local ordinance left to his discretion what would be acceptable
to meet the fire code. Nicolai testified that at the planning commission meeting, he told the
parties that based on the list of materials that were to be stored at the warehouse, fire suppression
was going to be required. During trial, the following exchange occurred between Nicolai and the
trial court:



                                                 -2-
              The Court. Mr. Nicolai, let me plunge right into the thicket here. Is fire
       suppression installation required by local ordinance for this job?

              The Witness. Based on the quantities that they submitted that they were
       going to have, yes. I found that it turned them into a H classification which
       required suppression.

               The Court. All right. So from everything you knew about this job, in your
       view it is required by local ordinance?

               The Witness. Yes.

When asked if fire suppression was required, Nicolai testified, “Initially, yes.”

       On March 25, 2016—which was 11 days after the planning commission meeting—Ribbe
sent Nash the following e-mail:

               An update. I received a quote on fire suppression for over $65,000. As
       such, I wanted you to be aware that if required, we will need to review the lease
       tenure as I will not be willing to invest another $65k into an 18 month lease at this
       juncture. Frankly, I did not plan on additional doors, egress or fire, automatic
       closing doors and that related cost. I know your intention is to avoid the
       suppression, but felt to advise where I am at.

Ribbe testified that in his March 25 e-mail, he was stating that RRE was not willing to pay the
$65,000 for the fire suppression system unless the parties renegotiated the lease. Ribbe
explained that there was “some impracticality” to investing another $65,000 for an 18 ½ month
lease, and that there was “a big credit risk” as well. Ribbe denied that his March 25 email said
that “even if [fire suppression] were required [RRE wasn’t] going to pay it.” But he then
immediately testified that he meant if fire suppression were required, the parties would “need to
review the lease” and “get this thing—thing modified . . . .” Ribbe later repeated that paying
$65,000 “for [Chalk Supply] to have an 18 month lease [was] completely impractical,” and RRE
would only pay it “subject to some discussion about the tenure of the lease.”

        Nash testified that he interpreted Ribbe’s March 25 e-mail somewhat differently. Nash
did not “price out” the cost of fire suppression because Ribbe had done so and had sent Nash the
e-mail with the quote from a “fire suppression company.” Nash testified that he had “an oral
conversation” with Ribbe where Ribbe expressed that he had a problem with the $65,000 quote,
and so the March 25th e-mail did not come as a surprise to Nash because it was confirming what
Ribbe had already told him. Begue testified that he had a similar conversation with Ribbe about
the $65,000 quote where Ribbe told Begue, “ ’I’m not doing it,’ ” and “ ’I’m just not going to do
that.’ ” Begue told this to Nash, and Nash told Begue that he had already had a similar
conversation with Ribbe. Nash testified that there were no negotiations about the price of fire
suppression, Ribbe “just said he wasn’t going to do it.” Nash testified that when Ribbe said this,
Nash was still willing to pay for fire suppression under the agreed-upon payment plan of 84
months.


                                                -3-
        Nash explained that at no time before or after the March 25 e-mail did Ribbe offer an
alternative to fire suppression. But, according to Nash, he was still “willing to try to figure
something else out,” and he spoke to Nicolai about possible alternatives. Nash testified that
Nicolai mentioned the possibility of a fire containment option, also referred to as “a room within
a room.” Nicolai contradicted this; he said that the fire containment idea came from an architect
hired by Nash, Brock Hesselsweet. According to Nicolai, he told the parties that fire suppression
was required before meeting with Hesselsweet, but when the parties asked him if fire
containment would satisfy the fire code requirements, he said that it would. Nicolai agreed that
if the parties chose to employ this “room within a room” or fire containment approach, then fire
suppression was not required by the ordinance.

       Nicolai said that “room within a room” fire containment was when there were “control
rooms.” He explained:

       A control room, it has to be fire rated, meaning it has to be based on the product
       that they’re—they’re trying to keep them fire spread or fire danger would be fire
       rated based on that. And depending on what the product is, there are again max
       allowable quantities of certain products within a [sic] area.

Nicolai testified that, based on the square footage of the Geerpes building, a maximum of only
four control rooms was allowed, each with a limit of 60 gallons per room.

        Nash testified that he hired Hesselsweet, an architect, to explore the “room within a
room” option. According to Nash, Hesselsweet eventually told Nash that a room-within-a-room
option was not realistic with Chalk Supply’s “quantities,” presumably meaning amount of
flammable and combustible products. Nash testified that Chalk Supply carried between 1,200
and 1,500 gallons of combustible and flammable products, and Chalk Supply would not be able
to store those quantities if the parties used fire containment. Nash testified that, after he found
out that the room within a room idea was not going to work, he said to Ribbe that “[he] had no
other ideas for this deal to go through” and told him to find a new tenant. Begue confirmed that
Chalk Supply was “excited about the possibility” of fire containment, but that it was ultimately
determined infeasible because the allowable number of gallons under a fire containment
approach was “going to be far, far too low.”

        Nash denied that he “just dropped the whole proceeding” with the special use permit, and
contended that he “was not approved for the special use permit.” He explained that there were
“negotiations with [him], Mr. Ribbe, Mr. Nicolai, and Brock Hesselsweet, to try to get something
in there that worked[.]” Ribbe seemed to agree, testifying that he and Nash were “certainly
negotiating modifications” to the lease after it was signed in terms of the fire containment
system. Nash testified that they ultimately sent floor plans prepared by Hesselsweet to
Grabinski. Nicolai confirmed that Hesselsweet “did produce a floor plan,” but explained that “it
was never submitted for final approval” and so was never approved. Grabinski testified that,
because Nicolai never approved any prints, the parties’ application for a special use permit never
went to the Township board, and was therefore never approved.

        The parties’ failure to acquire the special use permit due to their dispute about meeting
the fire code ultimately led to this lawsuit. Chalk Supply filed its complaint on October 31,

                                                -4-
2016. The complaint alleged four counts, but only Count I, alleging breach of contract, is
relevant to this appeal. That count alleged that during the discussions with Muskegon Township
officials, the parties were informed that “a fire suppression system would need to be installed in
the warehouse area.” According to the complaint, when RRE learned that the cost of such an
installation would be $65,000, RRE “informed [Chalk Supply that it] would not spend the money
necessary to complete the required improvements to make the property useable” for Chalk
Supply. Chalk Supply contended that, due to RRE’s refusal to pay for the system, Chalk Supply
was never able to “use the property or move into the property under the terms of the lease.”
Chalk Supply alleged that this amounted to a breach of the contract by RRE because it was
RRE’s obligation to install fire suppression. Chalk Supply requested damages in the amount that
it had prepaid in anticipation of the rental term. Chalk Supply’s complaint also alleged that
“[RRE] informing [Chalk Supply] that [RRE] would not incur the costs necessary for [Chalk
Supply] to use the property constituted a cancellation of the contract,” and that, “[d]ue to
[RRE’s] cancellation,” RRE was “not entitled to retain any funds advanced to [it] in anticipation
of the lease agreement.”

        In answer to Chalk Supply’s Count I, RRE contended that it had agreed to pay fire
suppression only if required, but it ended up not being required. RRE further contended that it
only informed Chalk Supply “that ‘if’ a fire suppression system were ‘required,’ [RRE] was
reticent to pay that additional cost up front.” According to RRE, no fire suppression system was
required, so “this post-lease notification [was] irrelevant to any issues of breach of contract.”
Attached to its answer, RRE also asserted a counterclaim. RRE’s counterclaim alleged that
Chalk Supply breached the contract and was liable for the remaining unpaid payments under the
contracts.

        Following a three-day bench trial, the trial court issued a written opinion and order. The
trial court ruled that Ribbe’s March 25 e-mail constituted an anticipatory repudiation of the
parties’ lease. The trial court also ruled that, following the March 25 e-mail, the parties
abandoned the lease. The trial court concluded that, either way, RRE had to return the money
that Chalk Supply had paid in advance of the lease, and that RRE was not entitled to relief on its
counterclaim because it breached the parties’ contract first.

       RRE now appeals.

                                II. THE FIRST BREACH RULE

       RRE first argues that the trial court erred by granting summary disposition to Chalk
Supply because Chalk Supply substantially breached the parties’ lease before March 25, 2016,
and so could not prevail on its breach of contract claim regardless of the March 25 e-mail. We
disagree.

      Contract interpretation presents a question of law that is reviewed de novo. Archambo v
Lawyers Title Ins Corp, 466 Mich. 402, 408; 646 NW2d 170 (2002).

        The general rule in Michigan is that the first party to breach a contract cannot maintain an
action against the other contracting party for his subsequent breach or failure to perform. Flamm
v Scherer, 40 Mich. App. 1, 8-9; 198 NW2d 702 (1972). To apply the “first breach” rule, the

                                                -5-
initial breach must be substantial. Michaels v Amway Corp, 206 Mich. App. 644, 650; 522 NW2d
703 (1994). “To determine whether a substantial breach occurred, a trial court considers
‘whether the nonbreaching party obtained the benefit which he or she reasonably expected to
receive.’ ” Able Demolition, Inc v Pontiac, 275 Mich. App. 577, 585; 739 NW2d 696 (2007),
quoting Holtzlander v Brownell, 182 Mich. App. 716, 722; 453 NW2d 295 (1990).

          RRE first argues that Chalk Supply breached Paragraph 4 of the contract. That paragraph
states:

                  4. Use. Tenant shall use and occupy the Premises for warehousing,
          designated office and/or related purposes, and for no other purpose without
          Landlord’s written consent, which consent can be withheld in Landlord’s sole
          discretion. Tenant shall not conduct its business in a manner which will cause an
          increase in the fire and extended coverage insurance premium for the Building,
          and Tenant will comply with all requirements of the insurance policies relating to
          the Building. Tenant shall keep the Premises and Tenant’s and Tenant’s agents’,
          employees’, invitees’, licensees’, contractors’ and subcontractors’ use thereof in
          compliance with all applicable laws, ordinances, rules and regulations. . . .
          [Emphasis added.]

        RRE argues that Chalk Supply failed to keep the premises in compliance with local
ordinance because “Nash simply gave up” applying for the special use permit after he
determined that “fire containment . . . would be impractical for his business.” RRE seems to be
under the mistaken impression that local ordinance required Chalk Supply to follow through
obtaining the special use permit. Neither party ever submitted the local ordinance(s) they
referred to at trial or are referring to on appeal, so we can only rely on the trial testimony for
what local ordinance did (or did not) require. Grabinski testified that, because of the way the
Geerpes building was zoned, a special use permit was required for any use of the building.
Neither Grabinski nor anyone else testified that local ordinance required Chalk Supply to apply
for a special use permit. Because Chalk Supply never moved into the Geerpes building (which
would have required a special use permit), the local ordinance did not require Chalk Supply to
have a special use permit, let alone do more to be approved for a special use permit. Thus,
RRE’s argument that Chalk Supply was in breach of Paragraph 4 when Ribbe sent the March 25
e-mail is without merit.

       RRE next argues that by March 25, 2016, Chalk Supply was in breach of Paragraph 6,
which states:

                  6. Alterations. No improvements, alterations, additions, or physical
          charges whose cost exceeds One Thousand Dollars ($1,000.00) shall be made
          upon the Premises by Tenant or Tenant’s agents, employees, invitees, licensees,
          contractors, or subcontractors without the prior written consent of Landlord which
          consent may be withheld in Landlord’s sole discretion. All work performed on or
          at the Premises by Tenant, its agents, employees, invitees, licensees, contractors,
          or subcontractors shall be performed in accordance with the following
          requirements. Tenant may only allow licensed contractors and subcontractors
          approved by Landlord, in writing, to perform work on or at the Premises. Tenant

                                                  -6-
       shall obtain all required governmental permits and authorizations for any such
       work and Tenant shall cause all such work to be completed in a good and
       workmanlike manner, free from defective materials and in compliance with all
       building, zoning, and other laws, ordinances, rules, and regulations. All
       improvements, alternations, additions, and physical changes to the Premises shall
       be completed at Tenant’s sole expense and, upon the termination of this Lease,
       shall automatically become the property of the Landlord. Tenant is not
       authorized to and shall not permit any lien to attach to Landlord’s interest in the
       premises or the Building. [Emphasis added.]

        It was undisputed at trial that RRE did work on the premises before Chalk Supply moved
in—some of that work was started well before Chalk Supply even signed the contract. The
parties disagreed at trial about whether Nash requested the improvements. Ribbe testified that
Nash did, Nash testified that he did not.1 Regardless of this dispute, however, the lease provision
that Tenant pay for “[a]ll improvements, alterations, additions, and physical changes” follows the
sentence, “All work performed on or at the Premises by Tenant, its agents, employees, invitees,
licensees, contractors, or subcontractors shall be performed in accordance with the following
requirements.” Thus, the statement that Tenant be responsible for all alterations to the building
is one of the requirements of “work performed on or at the Premises by Tenant, its agents,
employees, invitees, licensees, contractors, or subcontractors . . . ” It does not include “work
performed on or at the Premises” by Landlord, nor does RRE argue that, when performing the
work, RRE was Chalk Supply’s agent, employee, invitee, licensee, contractor, or subcontractor.2

       But even if Chalk Supply was to pay RRE for these improvements under the contract, the
provision never states when Chalk Supply was to make that payment. Moreover, the only
evidence at trial on when Chalk Supply was to make this payment supports that it was well after
March 25, 2016. Ribbe testified that he never sent invoices to Chalk Supply for it to pay for


1
 In its opinion, the trial court stated that it found Nash to be more credible than Ribbe on factual
points that they disagreed on.
2
  RRE argues in its brief that the trial court erred by denying RRE’s counterclaim for the costs
RRE incurred making the improvements to the Geerpes building. RRE would read the statement
“[a]ll improvements, alternations, additions, and physical changes to the Premises shall be
completed at Tenant’s sole expense” as a standalone provision, ignoring that it follows a list of
“requirements” for “[a]ll work performed on or at the Premises by Tenant, its agents, employees,
invitees, licensees, contractors, or subcontractors . . . .” This is error. See Wilkie v Auto-Owners
Ins Co, 469 Mich. 41, 51 n 11; 664 NW2d 776, 781 (2003) (explaining that contracts are to be
read “as a whole”).
        The trial court concluded as much; in its opinion, it states that Paragraph 6’s requirement
that “[a]ll improvements . . . shall be completed at Tenant’s expense” concerns “changes made
by the tenant,” and does “not address changes/alterations made by the landlord.” RRE is thus
mistaken when it states in its brief on appeal, “The trial court does concede that Ribbe would be
entitled to reimbursement for alterations performed during the time the contract was in place.”


                                                -7-
RRE’s work to the premises, and Nash testified that the parties’ trial was the first time he ever
saw the invoices from the contractors or Ribbe for the work to the Geerpes buildings. Quite
simply, even if Chalk Supply was responsible for payment of the alterations under the contract
and it was a breach when it did not pay for them, there is no question that this breach did not
occur until well after Ribbe’s March 25 e-mail.

        RRE next argues that by March 25, 2016, Chalk Supply was in breach of Paragraph 16 of
the lease, which states:

                  16. Environmental Provisions. Tenant shall not bring or permit anyone to
          bring any hazardous material or containment into the Building, except small
          quantities to be used in accordance with applicable law. . . .

       RRE contends that Chalk Supply breached this provision of the contract based on Nash’s
admission “that he would be bringing and storing hazardous materials in the building.” Chalk
Supply never moved any hazardous materials into the Geerpes building, so it clearly was not in
breach of this provision.

          RRE next argues that Chalk Supply was in breach of Paragraph 17(b) of the lease, which
states:

                 17. Insurance.

                                                * * *

                  b. Beginning on the Commencement Date or Tenant’s occupancy of the
          Premises, whichever occurs first, Tenant shall, at its expense, maintain throughout
          the Term of this Lease, with an insurance carrier acceptable to Landlord and
          having an A.M. Best rating of “A-“ or better, commercial general liability
          insurance (including contractual liability, personal injury, broad-form property
          damage, extended liability, and products coverage) insuring against death and/or
          injuries sustained or claimed to have been sustained on or about the Premises or
          directly or indirectly arising out of Tenant’s business in the Premises. . . .

                                                * * *

                  f. Tenant’s failure to provide Landlord with (i) any of the insurance
          policies specified herein, or (ii) proper evidence of insurance naming Landlord, its
          partners, agents, and employees as additional insureds shall be deemed a material
          breach of this lease.

       RRE contends Chalk Supply breached this paragraph because Nash “admitted that he just
had ‘business insurance,’ but he never changed the address and he never provided RRE with a
copy of the certificate of insurance.” RRE believes this means that, based on Paragraph 17(f),
Chalk Supply “substantially breached the lease on March 15, 2016[.]” While Chalk Supply is
correct that Nash testified that he had “business insurance,” he also testified that he had
insurance that would cover all of the requirements of the lease. He never testified that he did not
have the required insurance. RRE correctly points out that Chalk Supply never provided RRE
                                                  -8-
with a certificate of insurance, and that, under Paragraph 17(f), it was required to do so and that
it was an agreed upon “material breach of this lease.” Fatal to RRE’s argument, however, is that
it reads a term into the lease that is not there. The lease does not specify when Chalk Supply
must provide RRE with a certificate of insurance. Yet RRE clearly believes that Chalk Supply
was required to give the certificate to RRE at the start of the lease, which is not stated in the
lease. The language of the lease only requires that Chalk Supply have the insurance when the
lease starts (March 15, 2016), not that it furnish the insurance certificate to RRE at that time.
Thus, Chalk Supply’s failure to provide RRE with a certificate of insurance on March 15, 2016,
was not an agreed-upon material breach of the lease.

       Nonetheless, RRE is correct that Chalk Supply never secured insurance for the premises.
Nash testified that he did not change the address for his insurance, and this was required under
Paragraph 17(b). But RRE does not explain how this amounted to a substantial breach, thereby
abandoning the issue. Huntington Nat’l Bank v Daniel J Aronoff Living Trust., 305 Mich. App.
496, 517; 853 NW2d 481 (2014). Moreover, Chalk Supply never moved into the Geerpes
building, so it is difficult to see how RRE did not receive the benefit that it reasonably expected
to from this provision. See Able Demolition, 275 Mich. App. at 585.

        RRE lastly argues that, before March 25, 2016, Chalk Supply breached Paragraph 27 of
the lease, which states:

               27. Security Deposit. Tenant will pay to Landlord upon execution of this
       Lease the sum of seventy five hundred and 00/100 Dollars ($7,500.00) as security
       for the performance of Tenant’s obligations hereunder. . . .

       The lease was executed on February 19, 2016, and it is undisputed that Chalk Supply did
not pay the required security deposit to RRE. RRE is therefore correct that, as of March 25,
2016, Chalk Supply was in breach of the lease. The question, then, is whether the breach was
substantial. See Michaels, 206 Mich. App. at 650.

        RRE fails to state why Chalk Supply’s failure to pay the $7,500 security deposit
amounted to a substantial breach, thereby abandoning this claim. Huntington, 305 Mich. App. at
517. Even addressing the issue, however, Chalk Supply’s failure to pay the security deposit was
not a substantial breach.

        Chalk Supply prepaid 12.5 months’ rent, which amounted to over $54,000. Paragraph 27
states that the security deposit was to be used “[i]n the event of a default by Tenant . . . to cure
the default,” and that “Tenant shall upon demand redeposit with Landlord an amount equal to
that so applied so that Landlord will have the full security deposit on hand at all times during the
term of this Lease.” Paragraph 27 went on to state that, at the end of the lease, “Landlord will
apply said deposit toward the last monthly payment.” Paragraph 27 ended by stating, “Landlord
will have no obligation to maintain a security deposit as a separate fund, but may commingle the
deposit with Landlord’s own funds.” It is abundantly clear from this language that the purpose
of the security deposit was so that RRE had security to cover any default by Chalk Supply.
Considering that Chalk Supply paid 12.5 months’ rent and had not moved onto the property, it is
unclear why RRE needed another $7,500 on top of the already more than $54,000 paid by Chalk
Supply to “obtain[] the benefit which [it] reasonably expected to receive” under Paragraph 27.

                                                -9-
Able Demolition, 275 Mich. App. at 585 (quotation marks and citation omitted). Thus, Chalk
Supply’s failure to pay the $7,500 security deposit was clearly not a substantial breach.

                                 III. ANTICIPATORY BREACH

       RRE alternatively argues that the record does not support the trial court’s ruling that
Ribbe’s March 25 e-mail was an anticipatory repudiation of the parties’ lease. We disagree.

        A trial court’s factual findings following a bench trial are reviewed for clear error and its
conclusions of law are reviewed de novo. Chelsea Investment Group LLC v Chelsea, 288 Mich
App 239, 250; 792 NW2d 781 (2010). A finding is clearly erroneous if this Court is left with a
definite and firm conviction that a mistake has been made. Id. at 251. Whether a breach of
contract occurred is a question of fact. City of Detroit v Porath, 271 Mich. 42, 54-55; 260 N.W.
114 (1935); State-William Partnership v Gale, 169 Mich. App. 170, 176; 425 NW2d 756 (1988).

       As this Court has explained:

              Under the doctrine of repudiation or anticipatory breach, if, before the
       time of performance, a party to a contract unequivocally declares the intent not to
       perform, the innocent party has the option to either sue immediately for the breach
       of contract or wait until the time of performance. In determining whether a
       repudiation occurred, it is the party’s intention manifested by acts and words that
       is controlling, not any secret intention that may be held. [Stoddard v
       Manufacturers Nat’l Bank of Grand Rapids, 234 Mich. App. 140, 163; 593 NW2d
       630 (1999).]

It is widely accepted that a party’s statement of intention not to perform a duty under the contract
except under conditions that go beyond the contract constitutes a repudiation. See Restatement
(Second) of Contracts § 250 (1981), comment b (stating that “language that under a fair reading
amounts to a statement of intention not to perform except on conditions which go beyond the
contract constitutes a repudiation”) (quotation marks and citation omitted); 17A Am Jur 2d
Contracts § 695 (“Language that amounts to a statement of intention that one will not perform
except on conditions that go beyond the contract, or unless the other party meets additional
terms, constitutes a repudiation.”); 17A Am Jur 2d Contracts § 696 (“To constitute an
anticipatory breach based upon a request for a modification of terms, the request must be coupled
with an absolute refusal to perform unless the request is granted.”); Farnsworth on Contracts, 3d,
§ 8.21, p 562 (“A proposal of or a demand for performance on terms that go beyond the contract
is not a repudiation, however, unless it is coupled with a threat of nonperformance if those terms
are not accepted.”).

       The parties contracted on February 19, 2016. Paragraph 11 of that contract states:

               11. Fire Suppression. In the event that local ordinance requires fire
       suppression, Tenant and Landlord agree that the installed cost of the suppression
       system will be divided by 84 months (7 years) of which Tenant will pay in like
       equal installments during the term of the lease and any renewals or extensions
       thereof, including prepayment at the onset of this lease term.

                                                -10-
The parties agreed that, under this provision, RRE would pay the initial cost for fire suppression,
and Chalk Supply would repay that amount over 84 months. Despite Paragraph 11, Ribbe sent
the March 25 e-mail to Nash, stating:

               An update. I received a quote on fire suppression for over $65,000. As
       such, I wanted you to be aware that if required, we will need to review the lease
       tenure as I will not be willing to invest another $65k into an 18 month lease at this
       juncture. Frankly, I did not plan on additional doors, egress or fire, automatic
       closing doors and that related cost. I know your intention is to avoid the
       suppression, but felt to advise where I am at.

         This e-mail is clear: RRE “will not be willing to invest” the amount necessary for fire
suppression unless the parties reviewed “the lease tenure.” That is, RRE would not pay for fire
suppression unless the parties agreed to a longer lease. Ribbe’s trial testimony confirmed this; he
testified that the e-mail meant that if fire suppression were required, the parties would “need to
review the lease” and “get this thing—thing modified,” explaining that paying $65,000 “for
[Chalk Supply] to have an 18 month lease [was] completely impractical,” and RRE would only
pay it “subject to some discussion about the tenure of the lease.” This was, then, an anticipatory
repudiation of the lease: Ribbe stated that RRE would not perform a duty under the contract (pay
for fire suppression if required) unless Chalk Supply extended the lease (a condition that went
beyond the contract).

       RRE contends that his e-mail could not have been an anticipatory repudiation because it
“was not unequivocal and was conditioned on the requirement of fire suppression.” This
argument is meritless. Under the lease, RRE was required to pay for fire suppression if it was
required, so that Ribbe was saying that RRE would not pay for fire suppression if it was required
was disavowing the very thing that RRE agreed to do.

        RRE’s more compelling argument is that its repudiation “was moot because fire
suppression was indisputably not required.” Problematically, the trial court never explicitly
addressed this issue. The trial court simply concluded that the March 25 e-mail was an
anticipatory repudiation without addressing whether Paragraph 11 was ever triggered.
Nevertheless, based on the evidence at trial, there is no question that RRE’s argument that fire
suppression was never required is not true.

         First, as already noted, no one has ever produced the local ordinances at issue, so this
Court can only rely on the testimony at trial for what local ordinance did or did not require.
Based on trial testimony, the local ordinance required that the parties obtain a special use permit
for RRE to lease the property to Chalk Supply, and to get the special use permit, the parties’
needed the approval of the fire inspector, Nicolai. Nicolai testified that local ordinance left to his
discretion what would be acceptable to meet the fire code. In essence, then, whether fire
suppression was required by local ordinance, or whether fire containment would work as an
alternative, was left in Nicolai’s discretion. Nicolai testified that fire suppression was
“[i]nitially” required, and that, when the parties approached him about fire containment as a
possible alternative, he permitted it. Strangely, then, local ordinance both required fire
suppression, but then, without any change to the ordinance, did not require fire suppression.
RRE’s argument on appeal is thus based on the faulty premise that fire suppression was never

                                                -11-
required. To the contrary, it was required, until Nicolai approved the alternative fire
containment.

        We conclude that implicit in the trial court’s opinion is its conclusion that, when Ribbe
sent the March 25 e-mail, Nicolai had not yet approved fire containment as an alternative, so fire
suppression was still required by local ordinance. Thus, when Ribbe sent the March 25 e-mail,
Paragraph 11 did apply, and RRE repudiated its duty under the lease to pay for fire suppression.
Under such circumstances, there can be no doubt that following this repudiation, Chalk Supply
had a cause of action for breach of contract.3

                            IV. ABANDONMENT OF THE LEASE

      RRE also argues that the record does not support the trial court’s ruling that the parties
abandoned the lease. We disagree.

       A trial court’s factual findings following a bench trial are reviewed for clear error and its
conclusions of law are reviewed de novo. Chelsea Investment Group, 288 Mich App at, 250. A
finding is clearly erroneous if this Court is left with a definite and firm conviction that a mistake
has been made. Id. at 251. Whether there has been an abandonment of a contract is a matter of
fact. Dault v Schulte, 31 Mich. App. 698, 701; 187 NW2d 914 (1971).

        Abandonment is shown where a party “positively and absolutely refuses to perform the
conditions of the contract . . . or where by his conduct he clearly shows an intention to abandon
the contract.” Collins v Collins, 348 Mich. 320, 327; 83 NW2d 213 (1957) (quotation marks and
citation omitted). “A contract will be treated as abandoned when acts of one party, inconsistent
with the existence of the contract, are acquiesced in by the other party.” Dault, 31 Mich. App. at
701 (quotation marks and citation omitted).

       The trial court held that Ribbe’s March 25 e-mail amounted to an abandonment of the
contract. It stated, “There is no other way to interpret it”; “Ribbe clearly told Nash that he would
not honor the current lease” and that “[h]e wanted a new agreement.” The trial court found that
“Nash clearly acquiesced to Ribbe’s abandonment” because “[h]e declined to pursue
enforcement of that contract and immediately shifted” to pursuing alternatives. The trial court
also noted that both Nash and Begue believed that “the deal was dead.”4 The trial court also



3
  Moreover, at worst, the parties were unsure whether fire suppression was required, which
explains why Ribbe sent the March 25 e-mail saying that RRE would not pay for fire suppression
“if required.” Even under that interpretation, the e-mail is an anticipatory repudiation. Parties
are often unsure which portions of a contract will be triggered, and the idea of allowing a party to
bring suit for an anticipatory repudiation is that the other party has explicitly stated that it will
not perform on an obligation that it would be required to.
4
  RRE is correct when it points out on appeal that, when Nash was asked whether he considered
“the deal done” after Ribbe’s e-mail, Nash said “No.” But RRE fails to acknowledge that, at
other points, Nash clearly testified that he considered the deal “void” after Ribbe’s e-mail. Thus,


                                                -12-
supported its conclusion by pointing to an April 18, 2016 e-mail from Ribbe to Nash discussing
the “room within a room” idea, where Ribbe “wanted a longer lease and additional
compensation” for the project to go through. The trial court found, “At best, that email was an
offer or an invitation to make an offer. It was certainly inconsistent with the original contract.”
And based on these findings, the trial court concluded that the parties abandoned the lease.

        We conclude that the trial court’s findings of fact were sufficient to support its legal
conclusion that the parties abandoned the lease. Again, Ribbe’s statement in the March 25
e-mail was a positive and absolute refusal to perform RRE’s duty under Paragraph 11 of the
lease. RRE’s refusal to pay for fire suppression even if required was inconsistent with the terms
of the lease, so RRE was acting as though it was not bound by the lease’s terms. That is, RRE
was acting as though there was no lease. And the trial court found that, following the e-mail,
Nash believed that the deal was dead, showing that Chalk Supply acquiesced to RRE’s actions
and that the parties’ intent was to abandon the contract.

        This is not to say that there was no evidence to support that the parties had not abandoned
the contract. After the March 25 e-mail, the parties continued to work together to find a way for
Chalk Supply to lease the Geerpes building. The trial court could have found that these actions
showed that the parties intended to follow through with the original lease. But the trial court
rejected that conclusion, finding instead that the parties’ actions clearly showed that their intent
was for the old lease to be abandoned and for their subsequent dealings to be negotiations for a
new lease. Under the clearly erroneous standard of review, we affirm these findings and
conclusions.

        RRE argues that the March 25 e-mail was not evidence of the parties’ intent to abandon
the lease because “RRE was not required under the lease to pay for fire suppression because it
was not required by the Township.” As already explained, this is based on a mistaken premise.
Implicit in the trial court’s opinion is its conclusion that, when Ribbe sent the March 25 e-mail,
Nicolai had not yet approved fire containment as an alternative, so fire suppression was still
required by local ordinance.

        RRE provides no caselaw or other type of authority to support its other argument that “[a]
party cannot abandon a contract by refusing to do something that it is not required to do in the
first place.” Moreover, RRE’s statement that Ribbe’s March 25 “email was not inconsistent
[with] its obligations under the Lease” is obviously incorrect. RRE was required under
Paragraph 11 to pay for fire suppression if it was required, and Ribbe’s March 25 e-mail clearly
stated that RRE would not pay for fire suppression if it was required.

                                  V. CLAIMS NOT PLEADED

      For its final argument on appeal, RRE cursorily argues that the judgment “was void and
should be vacated” because Chalk Supply did not plead anticipatory repudiation and


we are not definitely and firmly convinced that the trial court made a mistake when it found that
Nash believed “the deal was dead” after the March 25 e-mail.


                                               -13-
abandonment in its complaint. This issue was not raised in the trial court, and we therefore need
not address it. Booth Newspapers, Inc v Univ of Michigan Bd of Regents, 444 Mich. 211, 234;
507 NW2d 422 (1993). Even so, briefly addressing the issue, MCR 2.118 states,

       When issues not raised by the pleadings are tried by express or implied consent of
       the parties, they are treated as if they had been raised by the pleadings. In that
       case, amendment of the pleadings to conform to the evidence and to raise those
       issues may be made on motion of a party at any time, even after judgment.

The issues of anticipatory repudiation and abandonment were clearly tried by the parties. During
trial, the parties focused on the March 25 e-mail at great length, deciphering both Ribbe’s intent
in sending the e-mail as well as Nash’s reaction to receiving the e-mail. The parties also focused
at length on admitting evidence about the parties’ actions following the March 25 e-mail, which
the trial court relied on to support its finding of abandonment. Thus, even though the issues were
not raised in the pleadings, they were tried by express or implied consent, and so “are treated as
if they had been raised in the pleadings.” MCR 2.118(C)(1). RRE contends that they should not
be treated as having been raised in the pleadings because “Chalk [Supply] never sought to amend
its Complaint to allege these theories,” but RRE provides no authority for this position. By its
terms, MCR 2.118(C)(1) does not require the pleading party to move to amend its pleading to
conform to the evidence. And, at any rate, if RRE would have raised this issue in the lower
court, the trial court could have allowed “amendment of the pleadings to conform to the
evidence . . . .” MCR 2.118(C)(1). This issue does not warrant relief on appeal.

       Affirmed.



                                                            /s/ Patrick M. Meter
                                                            /s/ Colleen A. O’Brien
                                                            /s/ Jonathan Tukel




                                              -14-